ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 27, 1968 (208 So.2d 314) affirming an order of dismissal of the Circuit Court in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 13, 1968 (215 So.2d 732) and mandate dated December 12, 1968, now lodged in this court, quashed this court’s judgment of affirmance and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued on March 20, 1968 is withdrawn, the opinion and judgment of this court filed February 27, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of dismissal of the trial court appealed from is reversed and the cause is remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).